Case 2:20-mj-13076-LDW Document1 Filed 02/24/20 Page 1 of 4 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Hon. Leda Dunn Wettre
Vv. : Mag. No. 20-13076
JAQUELEEN VALDEZ : Criminal Complaint

I, Francis Sullivan, being duly sworn, state that the following is true and
correct to the best of my knowledge and belief:

SEE ATTACHMENT A

I further state that I am a Special Agent with the United States Secret
Service, and that this complaint is based on the following facts:

SEE ATTACHMENT B
continued on the attached pages and made a part hereof.

Special Agent Francis Sullivan
United States Secret Service

    

 

  

Sworn to before me and subscribed in my presence,

 

 

 

February 24, 2020 at Essex County, New Jersey
Date County and State

ed : 1) b Lt ,
HONORABLE LEDA DUNN WETTRE —~/fMead pf. U/s/EtA-8

 

UNITED STATES MAGISTRATE JUDGE (Signature of Judicial Officer
Case 2:20-mj-13076-LDW Document1 Filed 02/24/20 Page 2 of 4 PagelD: 2

ATTACHMENT A

COUNT ONE
(Bank Fraud)

From on or about July 3, 2019 to on or about July 18, 2019, in Hudson
County, in the District of New Jersey and elsewhere, the defendant,

JAQUELEEN VALDEZ,

knowingly and intentionally executed, and attempted to execute, a scheme and
artifice to defraud a financial institution, the deposits of which were then insured
by the Federal Deposit Insurance Corporation, and to obtain the money, funds,
or other property owned by, and under the custody and control of, such financial
institution, by means of false and fraudulent pretenses, representations, and
promises.

In violation of Title 18, United States Code, Sections 1344 and 2.
Case 2:20-mj-13076-LDW Document1 Filed 02/24/20 Page 3 of 4 PagelD: 3

ATTACHMENT B

I, Francis Sullivan, am a Special Agent with the United States Secret
Service. I am fully familiar with the facts set forth herein based on my own
investigation, my conversations with other law enforcement officers, and my
review of reports, documents, photographs, and evidence. Where statements of
others are related herein, they are related in substance and part. Because this
Complaint is being submitted for a limited purpose, I have not set forth each
and every fact that I know concerning this investigation. Where I assert that
an event took place on a particular date, I am asserting that it took place on or
about the date alleged.

1. At all times relevant to this Complaint:

a. Company-1 was a corporation headquartered in New York,
New York;

b. Victim Bank-1 and Victim Bank-2 were both federally
regulated national banking associations, the accounts of which were insured
by the Federal Deposit Insurance Corporation, rendering each of them a
“financial institution” as that term is defined in Title 18, United States Code,
Section 2;

c. Bank Account-1 was serviced by Victim Bank-1;
d, Bank Account-2 was serviced by Victim Bank-2.

2. From on or about July 3, 2019 to on or about July 18, 2019,
VALDEZ executed a scheme to defraud Victim Bank-2 by using a fraudulent
identification in an attempt to gain unauthorized access to funds she deposited
into Bank Account-2 under false pretenses.

3. On or about August 1, 2019, law enforcement initiated an
investigation after an accountholder at Victim Bank-1 reported that
unauthorized withdrawals had been taken from his account, Bank Account-1.

4, Bank surveillance shows that on or about July 3, 2019, an
individual later identified as VALDEZ entered a branch of Victim Bank-2
located in North Bergen, New Jersey. Purporting to be an authorized
representative of Company-1, VALDEZ used a fraudulent driver's license in the
name of a real person and the tax identification number of Company-1 to open
Bank Account-2 in the name of Company-1.
Case 2:20-mj-13076-LDW Document1 Filed 02/24/20 Page 4 of 4 PagelD: 4

3. At approximately 1:50 p.m. on or about July 18, 2019, Individual-
1 entered a branch of Victim Bank-1 located in Hoboken, New Jersey.
Purporting to be the authorized accountholder of Bank Account-1, Individual-1
presented a fraudulent identification and caused a cashier’s check made
payable to Company-1 in the amount of approximately $247,455.83 to be
issued from Bank Account-1 (the “Fraudulent Withdrawal’).

6. About three hours after the Fraudulent Withdrawal, VALDEZ
entered the North Bergen branch of Victim Bank-2 and deposited the cashier’s
check that Individual-1 had obtained from the Fraudulent Withdrawal into
Company-1’s fraudulent account at Victim Bank-2.! After VALDEZ deposited
the cashier’s check, she contacted the bank employee who had assisted her in
opening the account and requested that the hold be lifted in order to release
the funds.

7. Law enforcement subsequently identified VALDEZ as the individual
depicted in Victim Bank-2’s surveillance footage from the July 3 and July 18
transactions.

 

1 The funds were never released to VALDEZ because a hold was placed on the
check for suspected fraud on or about July 19, 2019.
